DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 9, 2021 has been entered.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the pivot pin extending through the pivot end of the second jaw, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-11 and 26-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 discloses, “a second jaw comprising a jaw face and a pivot end opposite the jaw face”…and “a pivot pin extending through both the pivot end of the second jaw…” However, it is unclear what structure forms the “pivot end”. Jaw face (42) is formed along an outer portion of the second jaw (26, see Figure “the last part” or “the furthermost imaginable place or point”. Thus, if the pivot end is formed opposite to the second jaw face, it would have to be formed on the furthermost outer portion of second jaw (26, see left annotated figure below) because this the “end” that is opposite to the jaw face (42, see left annotated figure below). Again, how does pivot pin (34) extend through such an “end”? Is the applicant trying to disclose that a pivot end portion (which includes the pivot 34) is opposite to jaw face (42 see the right annotated figure below)? If so, such clarification should be made. However, in order to expedite prosecution, the examiner is interpreting claim 1 as disclosing; an end portion that is opposite to the jaw face. 
[AltContent: arrow][AltContent: textbox (“End portion” that is opposite 
to jaw face 42)][AltContent: ][AltContent: textbox (“End” that is opposite 
to jaw face 42)]
    PNG
    media_image1.png
    438
    341
    media_image1.png
    Greyscale
					
    PNG
    media_image1.png
    438
    341
    media_image1.png
    Greyscale



Claim 1 also discloses, “a link member…” However, it is unclear if the link is formed by the jaw link member (98) or the lock link member (50) because both 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5-9, 11 and 26-28 are rejected As Best Understood under 35 U.S.C. 102(a)(1) as being anticipated by Stucky (2011/0107880).

In reference to claim 1, As Best Understood, Stucky discloses a hand tool comprising: a first jaw (under a first interpretation formed at 114, see Figure 2 or under a second interpretation formed at 112a, see Figure 1), a first handle (under the first interpretation formed at 110, see Figure 2 or under the second interpretation formed at 112b, see Figure 1) fixed to the first jaw (114 or 112a), a second jaw (120) comprising a jaw face (125) and a pivot end portion (formed as the lower end portion of 120 including pivot 128 therein) opposite the jaw face (Figures 2 and 3a), a second handle (formed from 140 and/or 170, Figure 3b), a pivot pin (formed from pin 182 as seen in Figure 2 and as discussed in paragraph 27, which extends through pivot 178 or 128 as seen in Figures 3b, 4b and 5b) extending through both the pivot end portion of the second jaw (120) and the second handle (formed from 140 and 170) pivotally coupling the second handle to the second jaw (Figure 5b), wherein the second jaw is a single rigid section (120, Figure 2) extending from the pivot end to the jaw face (Figure 2) and a link member (160) 

In reference to claim 2, Stucky discloses that the link member is pivotally coupled to the second jaw at a pivot pin (note a pin must be used within 168, otherwise the device would not work as intended) and wherein the pivot pin is movable with respect to the first jaw (114, see Figures 4b and 5b). 

In reference to claim 3, Stucky discloses that the link member and the second jaw are movable with respect to the first jaw when a workpiece is clamped between the first jaw and the second jaw because after the workpiece is clamped, the link member and the second jaw may be moved into an open position as shown in Figure 5b or the adjustment portion (130) may be adjusted such that the link member and the second jaw can move.

In reference to claim 5, Stucky discloses a locking mechanism including a lock member (150) and an adjustment member (130) (Figure 4b).



In reference to claim 7, Stucky discloses under the second interpretation that the first end (upper end) of the link member is pivotally coupled (at 167) to the first jaw (112a, Figures 1, 2, 4b and 5b). 

In reference to claim 8, Stucky discloses under the first interpretation that the first end (upper end) of the link member is pivotally coupled (at 167) to the first handle (110)

In reference to claim 9, Stucky discloses that the first end (upper end) of the link member is pivotally coupled (at 167) to both the first jaw (112a) and the first handle (110, Figures 1, 2, 4b and 5b).

In reference to claim 11, Stucky discloses that when an external force applied to the first handle by a user causes the second jaw and the link member to move with respect to the first jaw to increase a clamping force acting on a workpiece positioned between the first jaw and the second jaw (Paragraphs 29-31 and Figure 3a). 

In reference to claim 26, Stucky shows that the second end (i.e. the lower end as seen in Figure 5b) of the link member (160) is coupled (with pin 182 extending through 168 or 127) to the second jaw at position on a rear lobe (see figure below) of the second jaw 

[AltContent: textbox (Rear lobe)][AltContent: ]
    PNG
    media_image2.png
    194
    158
    media_image2.png
    Greyscale

In reference to claim 27, Stucky shows that both the first end (i.e. the upper end as seen in Figure 5b) and the second end (i.e. the lower end as seen in Figure 5b) of the link member (160) are located above the pivot pin (which is formed from pin 182 extending through pivot 178 or 128, Figure 5b). 

In reference to claim 28, Stucky shows that the second handle (i.e. formed at 170 because 170 may be grasped or held and because there are no other structural limitations preventing the interpretation above from being made) is a single rigid section extending from the pivot pin at a first end of the handle to a second end opposing the first end (Figure 3b). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claim 4, is rejected under 35 U.S.C. 103 as being unpatentable over Stucky (2011/0107880) in view of Hile (2010/0186558). 

In reference to claim 4, Stucky discloses the claimed invention as previously mentioned above, but lacks, the first jaw including a first surface and the second jaw including a second surface, and wherein the second surface abuts the first surface to limit the range of motion of the second jaw with respect to the first jaw. However, Hile teaches that it is old and well known in the art at the time the invention was made to provide a locking wrench having a first jaw (14) including a first surface (see figure below) and a second jaw (16) including a second surface (see figure below), and wherein the second surface abuts the first surface to limit the range of motion of the second jaw with respect to the first jaw (Figures 2 and 3). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the device, of Stucky, with the known technique of using the first and second surfaces, as taught by Hile, and the results would have been predictable. In this situation, one could provide a more advantageous device which permits a minute release distance between the jaws thereby more effectively retaining the workpiece until a user desires to remove the workpiece. 




[AltContent: textbox (First surface)]
[AltContent: arrow]	
[AltContent: textbox (Second surface)][AltContent: arrow]	
    PNG
    media_image3.png
    280
    269
    media_image3.png
    Greyscale


Claim 10, is rejected under 35 U.S.C. 103 as being unpatentable over Stucky (2011/0107880) in view of Petersen (2417013) or Cutter (3379079).

In reference to claim 10, Stucky discloses the claimed invention as previously mentioned above, but lacks, the link member including a slot defined by a first flange and a second flange and wherein a portion of the second jaw is received within the slot. However, Petersen teaches that it is old and well known in the art at the time the invention was made to provide a wrench having first (1) and second (8) jaws and a link member (11) pivotally coupled to the first jaw (at 12) and pivotally coupled to the second jaw (at 10), said link having a slot (formed within adjacent elements 11, Figure 3) for receiving a portion (7) of the second jaw (Figures 1-3). In addition, Cutter teaches that it is old and well known in the art at the time the invention was made to provide a clamping wrench having first and second jaws (12 and 11, respectively) and a link member (15) pivotally coupled to the first jaw (at 18) and pivotally coupled to the second .

Claim 28, is also rejected under 35 U.S.C. 103 as being unpatentable over Stucky (2011/0107880) in view of Wu (2015/0283681).

In further reference to claim 28, assuming arguendo that Stucky lacks, a second handle being formed as a single rigid section extending from the pivot pin at a first end of the handle to a second end opposing the first end, than Wu is hereby used for such a teaching. Wu teaches that it is old and well known in the art at the time the invention was made to provide a second handle (30) that is formed as a single rigid section extending from a pivot pin (36) at a first end of the handle to a second end opposing the first end (Figure 2). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the device, of Stucky, with the known technique of forming the second handle as a single rigid section, . 
Response to Arguments
Applicant's arguments filed March 18, 2021 have been fully considered but they are not persuasive.
Applicant contends that, “Therefore, Stucky does not identically disclose “a pivot end opposite the jaw face.” However, the examiner respectfully disagrees with this statement. As discussed above, as best understood, the pivot end (128) is located opposite to jaw face (125) because jaw face (125) is formed at an upper portion of jaw (120) and pivot end (128) is formed at a lower portion of jaw (120). Since, the lower portion is opposite to the upper portion, the examiner believes that this limitation has been met. Furthermore, this the same relationship as shown by the applicant (see Figure 2), which shows pivot (34) as being opposite to jaw face (42, Figure 2). Again, if there is a different portion that forms the pivot end, further limitations and/or clarifications should be provided in the claims and in the drawings. 
Applicant contends that, “Similarly, the arrangement of pivot points 127 and 128 in FIG. 3b show that Stucky does not identically disclose pliers where a “second jaw is a single rigid section extending from the pivot end to the jaw face.” However, the examiner respectfully disagrees with this statement. Second jaw (120) is formed as a single rigid section extending from the pivot end (formed as the lower end portion of 120 including pivot 128 therein) to the jaw face (125, Figure 2)  The fact that there is another pivot point (at 128) does not prevent the second jaw (120) from being interpreted as being a single rigid section. Furthermore, the section (see figure below) above pivot (128) extending to jaw face (125) is also a single rigid section, which also meets the limitation of the claim. Since, all of the structural limitations of the claims have been met the examiner believes that the rejection is proper. 
[AltContent: textbox (Single rigid section)][AltContent: connector][AltContent: arrow]
    PNG
    media_image4.png
    194
    203
    media_image4.png
    Greyscale

As such, Stucky does not identically disclose “a pivot pin extending through both the pivot end of the second jaw and the second handle pivotally coupling the second handle to the second jaw…” as recited in amended claim 1 (emphasis added).” However, the examiner respectfully disagrees with this statement. As discussed in the 112 rejection above, applicant’s pivot pin (34) does not extend through a pivot end but rather through a pivot end portion (see figures below). Stucky shows this same relationship where pivot pin (178) extends through pivot end portion (128) formed on a lower portion of second jaw (120) opposite to jaw face (125) that is formed on an upper portion of the second jaw (120) thereby meeting the limitations of the claim (Figures 2 and 3). Since, all of the structural limitations of the claims have been met the examiner believes that the rejection is proper.
[AltContent: arrow][AltContent: textbox (“End portion” that is opposite 
to jaw face 42)][AltContent: ][AltContent: textbox (“End” that is opposite 
to jaw face 42)]
    PNG
    media_image1.png
    438
    341
    media_image1.png
    Greyscale
					
    PNG
    media_image1.png
    438
    341
    media_image1.png
    Greyscale



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Chervenak et al. (2010/0018362) also discloses that it is known to provide pliers with a second handle (19) that is formed as a single rigid section extending from a pivot pin (20) at a first end of the handle to a second end opposing the first end (Figure 1). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J SCRUGGS whose telephone number is (571)272-8682.  The examiner can normally be reached on M-F 6-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT J SCRUGGS/Primary Examiner, Art Unit 3723